internal_revenue_service number release date index number ---------------------------- --------------------------- --------------------------------------------------- --------------------- ------------------------------------------ -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ------------------------------------------- refer reply to cc fip b04 plr-119900-13 date date company company a parent foreign_country year -------------------------------------------------------------- ------------------------------------------------------ ------------------------------------------------------------ -------------- ------- dear ------------------- this ruling is in response to your authorized representatives’ submission dated date requesting a ruling on the meaning of the term state law or regulation under sec_817 of the internal_revenue_code facts company is a life_insurance_company organized under the laws of foreign_country company’s principal office is located in foreign_country company does not maintain a permanent office in the united_states company is wholly owned by company a which in turn is a controlled_foreign_corporation of parent a u s_corporation company files a u s tax_return on a calendar_year basis pursuant to the election it filed under sec_953 to be treated as a domestic_corporation for u s tax purposes company represents that it is treated as a domestic_corporation for u s tax purposes pursuant to sec_953 company represents that it qualifies as a life_insurance_company as defined in sec_816 and as such is subject_to tax under sec_801 company issues annuity_contracts and life_insurance contracts contracts that provide benefits based on the value of assets company holds in separate_accounts it plr-119900-13 establishes under foreign_country laws the separate_accounts company has issued contracts since year company issues the contracts exclusively to u s persons but may issue them to non-u s persons in the future company represents that apart from the issue addressed in this request for a ruling each of the contracts otherwise meets the definition of a variable_contract in sec_817 thus the contracts that are annuity_contracts provide for the payment of annuities and the amounts paid in or the amount_paid out reflect the investment return and the market_value of the separate_accounts see sec_817 a likewise for contracts that are life_insurance contracts the amount of the death_benefit or the period of coverage is adjusted on the basis of the investment return and the market_value of the separate_accounts see sec_817 b premiums_paid for the contracts less any applicable charges are allocated to the separate_accounts company’s separate_accounts are established pursuant to a private act which modifies foreign_country law as it applies to company company represents that the legal effect of the private act is that assets credited to a separate_account are not available to pay the amounts due to creditors whose claims do not relate to that separate_account the contracts are designed to comply with sec_72 sec_817 sec_7702 and sec_7702a as applicable company represents that generally for purposes of part i of subchapter_l of chapter subtitle a of the code the amount of the life_insurance_reserves for the contracts will be based on their net surrender values as provided in sec_807 reflecting the values of the underlying separate_account assets supporting the contracts ruling requested for purposes of sec_817 the separate_accounts to which company allocates all or part of the amounts received under the contracts and that pursuant to foreign_country law are segregated from the general asset accounts of company will be treated as accounts that are segregated from the general asset accounts of company pursuant to state law or regulation variable_contracts in general law sec_817 defines the term variable_contract for purposes of part i of subchapter_l as a contract that provides for the allocation of all or part of the amounts received under the contract to an account which pursuant to state law or regulation is segregated from the general asset accounts of the company plr-119900-13 that provides for the payment of annuities is a life_insurance_contract or provides for funding of insurance on retired lives as described in sec_807 and under which - a b c in the case of an annuity_contract the amounts paid in or the amount_paid out reflect the investment return and the market_value of the segregated_asset_account in the case of a life_insurance_contract the amount of the death_benefit or the period of coverage is adjusted on the basis of the investment return and the market_value of the segregated_asset_account or in the case of funds held under a contract funding insurance on retired lives the amounts paid in or the amounts paid out reflect the investment return and the market_value of the segregated_asset_account in addition sec_817 of the code provides that a variable_contract other than a pension contract based on a segregated_asset_account is not treated as an annuity endowment or life_insurance_contract unless the segregated_asset_account is adequately diversified definition of state sec_7701 sets forth various definitions for terms and phrases used in the code that apply where not otherwise distinctly expressed or manifestly incompatible with the intent thereof of particular relevance here sec_7701 states that t he term ‘united states’ when used in a geographical sense includes only the states and the district of columbia sec_7701 in turn provides that t he term ‘state’ shall be construed to include the district of columbia where such construction is needed to carry out provisions of this title life_insurance_companies that issue variable_contracts sec_817 provides that for purposes of part i of subchapter_l of the code a life_insurance_company that issues variable_contracts shall separately account for the various income exclusion deduction asset reserve and other liability items attributable to such contracts sec_817 provides that with respect to variable_contracts increases and decreases in sec_807 reserves attributable to the appreciation and depreciation in the value of the assets in the segregated_asset_account are disregarded for purposes of plr-119900-13 sec_807 and b under sec_817 the basis of each asset in a segregated_asset_account is increased or decreased by the amount of appreciation or depreciation respectively to the extent the reserves or other items referred to in sec_817 are adjusted foreign_insurance_company election to be treated as a domestic_corporation in general sec_953 permits a foreign_insurance_company to make an election to be treated as a domestic_corporation for u s income_tax purposes such treatment is permitted if the following conditions are met the foreign_corporation must be a controlled_foreign_corporation as defined in sec_957 by substituting percent or more for more than percent and by using the definition of united_states_shareholder under sec_953 the foreign_corporation would qualify under part i or ii of subchapter_l of the code for the taxable_year if it were a domestic_corporation the foreign_corporation must meet such requirements as the secretary shall prescribe to ensure that the taxes imposed on it by chapter of the code are paid and the foreign_corporation must make an election to have sec_953 apply and waive all benefits to such corporation granted by the united_states under any treaty sec_953 provides that for purposes of sec_953 and sec_954 the determination of whether a contract issued by a controlled_foreign_corporation or a qualified_business_unit within the meaning of sec_989 is a life_insurance_contract or an annuity_contract shall be made without regard to sec_72 sec_101 sec_817 and sec_7702 if - such contract is regulated as a life_insurance or annuity_contract by the corporation’s or unit’s home_country and no policyholder insured annuitant or beneficiary with respect to the contract is a united_states_person analysi sec_1 sec_953 provides an exception to the electing corporation’s treatment as a domestic_corporation it provides that if any corporation treated as a domestic_corporation under sec_953 is treated as a member_of_an_affiliated_group for purposes of chapter of subtitle a of the code relating to consolidated_returns any loss of such corporation shall be treated as a dual_consolidated_loss for purposes of sec_1503 without regard to paragraph b thereof plr-119900-13 the ultimate issue in this ruling is whether the contracts are variable_contracts within the meaning of sec_817 company has represented that the contracts meet the requirements to qualify as variable_contracts other than the requirement that they provide for the allocation of amounts to an account which pursuant to state law or regulation is segregated from the general asset accounts of company a question exists whether the pursuant to state law or regulation requirement is met because the separate_accounts are established pursuant to foreign_country law not the law of a domestic state the term state is defined in sec_7701 and which are set forth above the implication from these paragraphs of sec_7701 is that the term state means one of the states or the district of columbia this implication however is subject_to the flush language appearing at the beginning of sec_7701 pursuant to that language the prescribed definition of state applies only where not otherwise directly expressed or manifestly incompatible with the intent of the code provision in which the term is used sec_817 does not contain a directly expressed meaning for state other than one of the states or the district of columbia neither does the legislative_history underlying this code provision thus it must be determined whether the sec_7701 meaning of state - one of the states or the district of columbia - is manifestly incompatible with the intent of sec_817 in the context of a foreign taxpayer that has elected to come within the provisions of sec_953 in this case company filed an election under sec_953 to be treated for purposes of the federal tax law as a domestic_corporation as a domestic_corporation company also qualifies for treatment as a life_insurance_company under subchapter_l if however the contracts are not treated as variable_contracts because state is given a restrictive meaning then company and any of its u s policyholders will in the following respects be treated differently from a situation involving a domestic life_insurance_company sec_7701 is a definition of the term united_states sec_7701’s definition of united_states helps place sec_7701’s definition of state in context see 365_fsupp_459 s d n y dealing with the six year statute_of_limitations in which the court found reasons including legislative_history not to use sec_7701’s definition of united_states and instead used a broader definition plr-119900-13 sec_817 requires that a life_insurance_company that issues variable_contracts separately account for the various income exclusion deduction asset reserve and other liability items properly attributable to such variable_contracts if the contracts are not variable_contracts even though they are based on separate_accounts protected from company’s general creditors company will not receive separate_accounting treatment this would be a major difference between the treatment of a domestic life_insurance_company issuing a similar product and company a sec_953 electing company the disparity in treatment is readily seen if one focuses on the treatment of the reserves for company’s and a domestic company’s separate_account products first assume that company’s reserves for its separate_accounts do not receive the treatment mandated by sec_817 a - c for variable_contracts the reserves that company establishes for the contracts should qualify as life_insurance_reserves under sec_807 company will be allowed a deduction for increases in the reserves under sec_805 and sec_807 and will be required to include decreases in reserves in gross_income under sec_803 and sec_807 the amount of the reserves will be established under sec_807 as the greater of the net_surrender_value of the contract or the reserve established under sec_807 company has represented that generally for purposes of part i of subchapter_l of the code the amount of the life_insurance_reserves for the contracts will be based on their net surrender values as provided in sec_807 reflecting the values of the underlying separate_account assets supporting the contracts if the value of assets held in the separate_accounts increases the cash_surrender_value of the contracts will increase company will be entitled to a deduction against ordinary_income for the increase in the reserve no adjustment will be made to the basis of the assets to reflect the increase in market_value when the assets are sold company will recognize a capital_gain accordingly absent variable_contract treatment under sec_817 company generally would recognize a current deduction against ordinary_income when the value of the assets increases and a future capital_gain when it disposes of the assets in contrast life_insurance_companies that issue variable_contracts and that are subject_to sec_817 a - c would not recognize a current deduction for the increase in the reserve attributable to the increase in value of the separate_account assets and due to the basis_adjustment provisions of sec_817 would not recognize any gain on the disposition of the assets conversely if the value of assets held in the separate_account decreases the cash_surrender_value of the contracts will decrease if sec_817 a - c does not apply to company then it unlike a domestic life_insurance_company subject_to sec_817 a - c will be required to include the decrease in reserves in gross_income as ordinary_income no adjustment will be made to the basis of the assets to reflect the decrease in market_value when the assets are sold company will recognize a capital_loss accordingly company will recognize current ordinary_income when the value of the assets decreases and a future capital_loss when it disposes of the assets plr-119900-13 in addition if the contracts are not treated as variable_contracts the owners of the contracts will receive different treatment from owners of domestic contracts under sec_817 and the regulations thereunder prescribing diversification rules the diversification rules under sec_817 apply only to variable_contracts other than pension_plan_contracts thus if the contracts are not variable_contracts the diversification rules will not apply to them the code’s sanction for not meeting the diversification requirements is severe sec_817 provides that for purposes of subchapter_l of the code sec_72 and sec_7702 a variable_contract that does not meet the diversification requirements is not treated as an annuity endowment or life_insurance_contract for any period and any subsequent period for which the investments made by the segregated_asset_account are not adequately diversified under regulations prescribed by the secretary the diversification rule_of sec_817 was added to the code by the tax_reform_act_of_1984 the senate_finance_committee explained the purpose of new sec_817 as follows the bill adopts a provision that grants the secretary_of_the_treasury regulatory authority to prescribe diversification standards for investments of segregated_asset accounts underlying variable_contracts the diversification requirement is provided in order to discourage the use of tax-preferred variable annuities and variable life_insurance primarily as investment vehicles the committee believes that by limiting a customer’s ability to select specific investments underlying a variable_contract the bill will help ensure that a customer’s primary motivation in purchasing the contract is more likely to be the traditional economic protections provided by annuities and life_insurance s prt no pincite if the contracts are not treated as variable_contracts then as stated above the diversification rules of sec_817 and the regulations thereunder will not apply to them the result would be that absent any other defect such as a violation of the investor_control principles of revrul_2003_91 2003_1_cb_347 and related rulings the contracts would be recognized as life_insurance or annuity_contracts without having to meet the diversification rules of the code and regulations further the stated purpose of congress in enacting the diversification requirements that is to discourage the use of tax-preferred variable annuities and variable life_insurance contracts as primarily investment vehicles would be subverted in addition to the reserve anomaly described above another anomaly will exist if the contracts are not treated as variable_contracts a foreign_insurance_company that elected to be treated as a domestic insurance_company under sec_953 would be able to issue separate_account products that do not meet the diversification rules but plr-119900-13 nevertheless qualify as life_insurance endowment or annuity_contracts the inside_buildup on the electing foreign company’s nondiversified contracts would not be subject_to current taxation while the inside_buildup on nondiversified contracts issued by domestic companies would be subject_to current taxation this is a dubious result which does not treat the electing sec_953 company the same as a domestic company the electing foreign company is given better treatment against what congress viewed as an abusive use of separate_account products the statutory structure also supports a broad interpretation of state sec_953 was added to the code in after sec_817 and h were added in this suggests that in when congress used the term state in sec_817 it did not anticipate the potential anomalies discussed above that sec_953 might create with respect to reserves for separate_account products and with respect to the diversification standards if the term state in sec_817 was given a restrictive meaning in light of these anomalies and the statutory scheme of sec_953 we conclude that interpreting state in sec_817 as meaning one of the states or the district of columbia is manifestly incompatible with the intent of sec_817 in the context of electing sec_953 companies like company involved here accordingly in the context of electing sec_953 companies state in sec_817 should be interpreted broadly enough to include the jurisdiction exercising statutory or regulatory authority over the company’s separate_accounts in this case it is foreign_country conclusion for purposes of sec_817 the separate_accounts to which company allocates all or part of the amounts received under contracts and that pursuant to foreign_country law are segregated from the general asset accounts of company will be treated as accounts that are segregated from the general asset accounts of company pursuant to state law or regulation caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or reference in this ruling letter no opinion is expressed or implied concerning any foreign_insurance_company that has not made an election to be treated as a domestic company under sec_953 this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the authorization on file with this office copies of this letter are being sent to your authorized representatives plr-119900-13 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely sarah e lashley assistant to the branch chief branch office of the associate chief_counsel financial institutions products cc
